Citation Nr: 1003295
Decision Date: 01/22/10	Archive Date: 03/15/10

DOCKET NO.  07-34 933	)	DATE FEB 01 2010
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee





ORDER


     The following corrections are made in a decision issued by the Board in this case on January 22, 2010:

Service connection for tinnitus is granted.



		
	RONALD W. SCHOLZ 
	Veterans Law Judge, Board of Veterans Appeals
Citation Nr: 1003295	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-34 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from February 1966 to July 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Nashville, 
Tennessee, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for hearing loss and tinnitus.

The Veteran testified at a November 2009 personal hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

The May 2007 decision also denied entitlement to an 
evaluation in excess of 30 percent for service connected 
posttraumatic stress disorder (PTSD).  The Veteran perfected 
an appeal regarding this issue.  In a December 2008 decision, 
the RO granted an increased, 50 percent evaluation for PTSD.  
At the November 2009 hearing, the Veteran withdrew his appeal 
on the issue of evaluation of PTSD and it is no longer before 
the Board.


FINDINGS OF FACT

1.  Currently diagnosed bilateral hearing loss is at least as 
likely as not related to documented in-service noise 
exposure.

2.  Currently diagnosed tinnitus is at least as likely as not 
related to documented in-service noise exposure.
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102, 3.303, 3.304 (2009).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The benefit sought on appeal is granted 
in full.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Analysis

As the evidence and analysis regarding the claims of service 
connection for hearing loss and tinnitus are substantially 
similar, they are discussed together.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran believes that his currently diagnosed bilateral 
hearing loss and tinnitus are related to in-service noise 
exposure as a forward spotter for an artillery unit.  He was 
exposed to fire from various cannon, and was close to 
explosions of various bombs and shells during several tours 
of duty in Vietnam.  

Service personnel records confirm that the Veteran did serve 
with an artillery unit in Vietnam.  Moreover, a fellow 
service member has submitted a statement corroborating the 
nearby explosion of a large bomb while he and the Veteran 
were in Vietnam.  One man had been killed, and he believed 
another man had lost his hearing at that time.  

Service medical records reveal no treatment for or complaints 
related to impaired hearing or tinnitus in service.  
Audiometric testing on entry in February 1966 and at 
immediately prior to separation in June 1972 reveal no 
appreciable upward shifts in puretone thresholds at any 
tested frequency.  

VA treatment records reveal that the Veteran first sought 
treatment for hearing problems in April 2008, when he 
informed his primary care doctor that he was using his 
mother's hearing aids.  In May 2008, a complete hearing 
evaluation was conducted.  He reported that he had been using 
his mother's hearing aids for the prior six months, but that 
his hearing had been bad "for many years."  The Veteran 
stated he was exposed to noise in the Army from artillery and 
weapons fire; he felt his hearing loss began immediately 
after an explosion in Vietnam.  Since that time he also 
experienced recurrent high pitched tinnitus and aural 
fullness.  He denied a history of ear infections, drainage, 
or bleeding from the ears.  No physical deformities were 
noted on examination.  Testing showed moderately severe to 
severe sensorineural hearing loss bilaterally.  Hearing aids 
were provided.

A VA audiology examination was provided in November 2008.  
The examiner was able to review the claims file.  She noted 
the in-service audiograms at entry into service in 1966 and 
prior to separation in 1972, and commented that the 1972 test 
was administered after the reported acoustic trauma.  All the 
examination showed hearing within normal limits and without a 
significant threshold shift in either ear.  The Veteran 
stated that his hearing loss and tinnitus first began in June 
1968 following the explosion of a large bomb.  He had 
difficulty hearing against background noise, and without 
hearing aids, he could not hear conversations.  He denied 
recreational noise exposure, but stated he was exposed to 
noise at work in construction and welding trades.  Objective 
testing showed:


HERTZ
CNC

500
1000
2000
3000
4000
Avg

RIGHT
50
60
60
75
80
69
56
LEFT
55
55
65
80
85
71
60

The examiner opined that in light of the normal audiogram 
after noise exposure, the lack of significant threshold 
shifts over the course of service, and the absence of 
subjective complaints or findings in service treatment 
records, it was not likely that the current hearing loss and 
tinnitus were related to military noise exposure or acoustic 
trauma.

The evidence of record firmly establishes the fact of noise 
exposure in service.  The Veteran's duties as an artillery 
observer, and his exposure to combat noise, amply demonstrate 
acoustic trauma.  Moreover, the audiometric testing of 
November 2008 shows that the Veteran's hearing impairment 
meets the definition of hearing loss disability for VA 
purposes.  Puretone thresholds are well above 40 at all 
frequencies, and speech recognition scores are well below 94 
percent.  38 C.F.R. § 3.385.  The sole remaining question is 
whether there is a nexus between in-service noise exposure 
and current disability.

The Veteran is competent to describe his observable symptoms 
and manifestations of disability.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Under that standard, the 
Veteran's statements that he has experienced hearing loss and 
tinnitus since his noise exposure in service are competent 
evidence.  There is no basis in the record upon which to 
question the Veteran's credibility; his statements regarding 
his noise exposure, duties, and various other issues have 
repeatedly been verified by official records or are supported 
by the circumstances of his service.

Although the November 2008 VA examiner's opinion is against 
the Veteran's claims, she fails to weigh his subjective 
complaints of in-service onset in rendering that opinion.  
Instead, she relies entirely upon the absence of in-service 
treatment or complaints, and the lack of objective evidence 
of hearing loss on audiograms in service.  While this is 
powerful evidence, it is incomplete evidence.  The Veteran 
has made clear that he lived with his hearing complaints for 
many years.  In service, one did not complain of small things 
like tinnitus or minor impairment of hearing, especially not 
in combat.  After service, he held off seeking treatment 
until he noticed some actual functional impairment.

The competent lay evidence of in-service onset of hearing 
loss and tinnitus, and the competent lay evidence of 
continuity of symptoms since service, balance the November 
2008 VA medical opinion.  The positive and negative evidence 
of record is in equipoise, and all reasonable doubt must be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Accordingly, service connection is warranted for hearing loss 
and for tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


